Citation Nr: 0923774	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-07 917	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
ring finger fracture.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from August 2002 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran does not currently have residuals of a left 
ring finger fracture attributable to her period of active 
service.


CONCLUSION OF LAW

A left ring finger fracture was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2006 and February 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete her claim for service connection, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
there was a typographical error in the February 2007 notice, 
where "left hand right finger" rather than "left hand ring 
finger" was written; however, this was not detrimental to 
giving appropriate notice and was corrected in the rating 
decision.  The letters also generally advised the Veteran to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the April 
2006 notice.  As such, the Board finds that VA met its duty 
to notify the Veteran of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notices given prior to the appealed April 
2007 AOJ decision were adequate.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
Although the Veteran has noted that she believes there are 
outstanding medical records of the left ring finger fracture, 
VA has taken all appropriate steps to secure these records.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  VA afforded the 
Veteran a physical examination and obtained medical opinions 
as to the etiology of her claimed disability in May 2006.  VA 
also afforded her the opportunity to give testimony before 
the Board, although she declined to do so in her March 2008 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran seeks service connection for residuals of a left 
ring finger fracture.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's enlistment medical examination made no notation 
of a preexisting left ring finger injury and reported no 
impaired hand use.  The service treatment records (STRs) are 
devoid of any reference to finger pain or sensitivity.  In 
her March 2008 appeal, the Veteran advised that the US Army 
Hospital in Heidelberg, Germany should have records of her 
finger fracture sometime between April and June of 2005.  
Although the Board is sympathetic to the Veteran's 
assertions, the complete records from that hospital have been 
obtained and are devoid of evidence of such an injury.  
Complaints about a left ring finger fracture were also absent 
from the Veteran's separation examination.  

The Veteran's 2006 claim is the first instance of record 
reporting a left ring finger fracture.  The Veteran reported 
that her left ring finger was treated in an emergency room in 
Heidelberg, Germany following trauma.  As noted above, STRs 
have been obtained, and such left ring finger treatment is 
absent.  A May 2006 radiographic examination of the left ring 
finger reported, "No fracture or dislocation is 
identified."  In addition, this exam showed that there was 
no "abnormal dystrophic calcifications."  The impression 
was "negative left hand" exam.  The VA examiner noted that 
the condition was "resolved."  In a March 2007 VA 
examination, the Veteran reported that other service members 
had dropped a tow bar on her finger and she had been treated 
at the emergency room with splinting.  The Veteran advised 
that she suffered stiffness, aching, and decreased motion in 
the cold.  She also reported that there was no interference 
with her forceful grasp, fine manipulation or other 
activities.  The examiner reported that the distal 
interphalangeal joint of the left ring finger had some 
painful motion during range of motion testing.  It was noted 
that there was "no evidence of abnormal rotation" and that 
the finger was not specifically tender on palpitation.  The 
Veteran reported that with pain flares she was slightly less 
able to flex the finger, but did not lose her extension 
ability or suffer from additional functional impairment.  The 
examiner noted that there was no additional functional 
impairment.  The examiner diagnosed the Veteran as having a 
residual fracture of the left hand ring finger, distal 
interphalangeal joint. 

There is no clinical opinion of record linking the Veteran's 
current disability to service.  The Veteran asserted in her 
March 2008 appeal that she would obtain written statements 
from the service members who she said dropped the tow bar on 
her finger.  Of date, the Veteran has not submitted these 
letters.  There is no evidence of record, other than the 
Veteran's own assertions, that an in-service left ring finger 
injury occurred.  Absent a competent medical opinion linking 
a current left ring finger disability to service, service 
connection must be denied.


ORDER

Service connection for residuals of a left ring finger 
fracture is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


